            Case 1:20-cv-07316-VEC Document 24 Filed 09/15/20 Page 1 of 1
                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                      DATE FILED: 09/15/2020
 ------------------------------------------------------------------------X
 ANNIE DOE,                                                              :
                                                                         :
                                       Plaintiff.                        :         20-CV-7316 (VEC)
                                                                         :
                            -against-                                    :               ORDER
                                                                         :
                                                                         :
 COLLEGE OF MOUNT SAINT VINCENT,                                         :
                                                                         :
                                       Defendant.                        :
 ----------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS both parties have called the Court multiple times to inquire about the hearing

scheduled for September 17, 2020;

        IT IS HEREBY ORDERED that the Court will hold a teleconference for the parties’

counsel on September 15, 2020, at 4:00 p.m. The parties may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 7316#.


        SO ORDERED:

Dated: New York, New York
       September 15, 2020                                            VALERIE CAPRONI
                                                                   United States District Judge
